12/02/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0346



                                 No. DA 19-0346

STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

DAVID THOMAS WEISBARTH, II,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for an extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including December 22, 2020, within which to prepare, serve, and file the

State’s response.




TKP                                                                    Electronically signed by:
                                                                              Beth Baker
                                                                  Justice, Montana Supreme Court
                                                                          December 2 2020